RENDERED: MAY 6, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                              NO. 2021-CA-0671-MR

RONNIE C. PARKER, D.O.                                                APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE OLU A. STEVENS, JUDGE
                        ACTION NO. 20-CI-002659


KENTUCKY BOARD OF MEDICAL
LICENSURE                                                               APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CETRULO, DIXON, AND LAMBERT, JUDGES.

DIXON, JUDGE: Ronnie C. Parker, D.O., appeals from the May 14, 2021, order

of the Jefferson Circuit Court affirming the administrative order probating his

medical license. Following a careful review of the record, briefs, and law, we

affirm.
            BACKGROUND FACTS AND PROCEDURAL HISTORY

                Ronnie C. Parker is a doctor of osteopathy licensed to practice in

Kentucky and Ohio. Faced with personal challenges, including a divorce and his

child’s diagnosis with a rare form of cancer, Dr. Parker drank excessively, which

led to two arrests for driving under the influence (DUI). Dr. Parker self-reported

these incidents to the Kentucky Physicians Health Foundation (the “Foundation”)

and entered its two-year abstinence program.

                After the Ohio Medical Board (the “Ohio Board”) learned of Dr.

Parker’s DUIs, it required that he participate in its evaluation program. Dr. Parker

declined, however, because he was already participating in the Foundation’s

program. Nevertheless, the Ohio Board issued a “Non-Permanent revocation” of

his license for failure to participate in its program.

                The discipline against Dr. Parker’s Ohio license triggered an

investigation by the Kentucky Board of Medical Licensure (KBML). In accord

with 201 KAR1 9:081, Section 9(4)(c)(1),2 which required action against a

Kentucky license when action against a license from another state was taken, the

KBML filed its own complaint against Dr. Parker. The KBML then moved for




1
    Kentucky Administrative Regulations.
2
    This section was amended and is now 201 KAR 9:081, Section 9(2)(c).

                                              -2-
“Summary Disposition” pursuant to 201 KAR 9:081, Section 9(6).3 After the

hearing officer entered his findings of facts, conclusions of law, and order, both Dr.

Parker and the KBML filed exceptions. Ultimately, the KBML entered an order

probating Dr. Parker’s license for five years.

                Dr. Parker petitioned the Jefferson Circuit Court for review of the

KBML’s probation order. After the matter was fully briefed and submitted for

final adjudication, the Jefferson Circuit Court entered its order affirming the

KBML’s order of probation against Dr. Parker’s license. This appeal followed.

                               STANDARD OF REVIEW

                Concerning a court’s review of the decision of an administrative

agency – here, the KBML – it is well-settled that:

                [t]he basic scope of judicial review of an administrative
                decision is limited to a determination of whether the
                agency’s action was arbitrary. Bobinchuck v. Levitch,
                [380 S.W.2d 233 (Ky. 1964).] If an administrative
                agency’s findings of fact are supported by substantial
                evidence of probative value, they must be accepted as
                binding and it must then be determined whether or not
                the agency has applied the correct rule of law to the
                facts so found. [Kentucky Unemployment Ins. Comm’n
                v. Landmark Cmty. Newspapers of Kentucky, Inc., 91
                S.W.3d 575 (Ky. 2002).] The Court of Appeals is
                authorized to review issues of law involving an
                administrative agency decision on a de novo basis.
                [Aubrey v. Office of the Att’y Gen., 994 S.W.2d 516 (Ky.
                App. 1998).] In particular, an interpretation of a

3
    This section was amended and is now 201 KAR 9:081, Section 9(2)(e).



                                              -3-
                statute is a question of law and a reviewing court is
                not bound by the agency’s interpretation of that
                statute. Halls Hardwood Floor Co. v. Stapleton, [16
                S.W.3d 327 (Ky. App. 2000).]

Liquor Outlet, LLC v. Alcoholic Beverage Control Bd., 141 S.W.3d 378, 381 (Ky.

App. 2004) (emphases added).

                                      ANALYSIS

                On appeal, Dr. Parker argues the KBML failed to comply with KRS4

13B.090(7), which states, in pertinent part, “[t]he agency has the burden to show

the propriety of a penalty imposed[.]” Dr. Parker asserts that this requires the

KBML to first name the penalty that it seeks to impose; however, that exact line of

argument was dispelled in Kentucky Board of Medical Licensure v. Strauss, 558

S.W.3d 443 (Ky. 2018).

                In Strauss, the hearing officer recommended that the KBML find Dr.

Strauss “guilty of the statutory violations set forth [] from the . . . Complaint and

take any appropriate action against his license.” Id. at 451. Similarly, herein, the

hearing officer recommended that the KBML “determine that the licensee, [Dr.

Parker], violated the provisions of KRS 311.595(17) . . . [and] take any appropriate

action against his license.”

                In Strauss, the Supreme Court of Kentucky held:



4
    Kentucky Revised Statutes.

                                          -4-
although minimal, this language does in fact
recommend a penalty, albeit of unspecified nature.
As noted, KRS 311.591 gives the Board, acting through
the hearing panel, three options when acting on a
complaint, two of which apply if violations are found.
The first of those two options, KRS 311.591(7)(b), is to
find a violation but “not impose discipline because the
panel does not believe discipline to be necessary under
the circumstances[.]” The hearing officer in Strauss’s
case clearly recommended that discipline be imposed
“against his license,” KRS 311.591(7)(c), leaving to
the hearing panel what was appropriate in the
circumstances. So, at some level, the hearing officer did
recommend a penalty (some action should be taken
against Strauss’s medical license) but he did not do what
Strauss insists he is required to do – recommend a
specific penalty.

....

KRS 13B.110(1) requires a hearing officer to include in
his or her recommended order “findings of fact,
conclusion[s] of law, and recommended disposition of
the hearing, including recommended penalties, if any.”

....

As noted, if the legislature wanted to make penalty
recommendations mandatory, it would simply have
omitted “if any.”

....

In sum, a hearing officer’s recommended order must
recommend a disposition of the administrative
matter, but it need not recommend a penalty. The
hearing officer in this case did not err in recommending
that the Board “take any appropriate action against
[Strauss’s] license for those violations” reflected in his
Recommended Order.

                            -5-
558 S.W.3d at 451-53 (emphases added). Likewise, the hearing officer here did

not err in recommending a disposition without recommending a penalty.

Furthermore, as in Strauss, the hearing officer herein, “[a]fter detailing the

evidence supporting his factual findings . . . concluded that the [KBML] had met

its burden to prove violations of KRS Chapter 311 by a preponderance of the

evidence. KRS 13B.090(7).” 558 S.W.3d at 446.

             Dr. Parker next contends 201 KAR 9:081, Section 9(4)(c), is

unconstitutional and illegal. The provisions of KRS 418.075 require the Attorney

General to be notified of any constitutional challenge to a statute. Dr. Parker fails

to specify how and when the Attorney General was notified of his constitutional

challenge. Moreover, in reviewing the record, we do not see that either the

complaint or the notice of appeal was served on the Attorney General. Compliance

with KRS 418.075 is mandatory; appellate courts demand strict compliance with

its provisions. A.H. v. Louisville Metro Gov’t, 612 S.W.3d 902 (Ky. 2020). Thus,

our review of the statute’s constitutionality is prohibited. Id.

             Nevertheless, we may still address whether 201 KAR 9:081, Section

9(4)(c), was otherwise illegal. Our court analyzed this section prior to its

amendment, holding:

             Our review of the statutory and case law convinces us
             that 201 KAR 9:081 § 9(4)(c) invalidly exceeds the
             grant of authority set forth in KRS 311.595(17) in that

                                          -6-
               the regulation requires KBML to mandatorily impose
               the same substantive sanction imposed in another
               state, while the statutory language is permissive and
               therefore grants discretion to KBML. If such
               sanctions are to be mandatorily applied, it is within the
               province of the General Assembly to amend KRS
               311.595(17) to make that the law in the Commonwealth.
               But until then, the portion of the regulation requiring
               KBML to impose the same sanction is invalid and
               unenforceable. Based upon this holding, we need not
               address the other issues Uradu raised in her brief,
               although we note that generally we find no issue with the
               summary disposition procedure if used in the appropriate
               case.

Uradu v. Kentucky Bd. of Med. Licensure, No. 2018-CA-000097-MR, 2019 WL

847696, at *5 (Ky. App. Feb. 22, 2019) (emphases added).5

               The hearing officer herein examined the effect of Uradu on the

KBML and determined that the KBML “must independently determine the

sanction that should be imposed for this violation” – which is exactly what

happened. Dr. Parker was allowed to file a written response to the KBML’s

petition and was further afforded a hearing at which he testified and was permitted

to proffer evidence. He was also later allowed the opportunity to – and did – file

exceptions. The KBML took these into consideration prior to entering its order

probating Dr. Parker’s license.


5
   This unpublished opinion is cited pursuant to Kentucky Rule of Civil Procedure 76.28(4)(c) as
illustrative of the issue before us and not as binding authority. However, as it was considered by
the hearing officer in his order, it was binding on the KBML, as noted by the officer in his
findings of fact, conclusions of law, and recommended order.

                                               -7-
             The KBML’s order of probation, unlike the Ohio Board’s order which

revoked Dr. Parker’s license without indicating if or when it would be reinstated,

was for a period not to exceed five years. Thus, any illegality of former 201 KAR

9:081, Section 9(4)(c) – which required the KBML “at a minimum” to “impose the

same substantive sanctions” – did not taint the process or outcome of the KBML’s

investigation or action against Dr. Parker’s license. Accordingly, we must affirm.

                                 CONCLUSION

             Therefore, and for the foregoing reasons, the order entered by the

Jefferson Circuit Court is AFFIRMED.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

J. Fox DeMoisey                           Leanne K. Diakov
Louisville, Kentucky                      Louisville, Kentucky




                                        -8-